902 F.2d 1567Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.David Earl WILSON, Petitioner-Appellant,v.J.H. GRIFFIN;  Attorney General of North Carolina,Respondents-Appellees.
No. 89-7517.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 31, 1989.Decided May 4, 1990.Rehearing Denied May 24, 1990.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  Franklin T. Dupree, Jr., Senior District Judge.  (CA-87-492-HC)
David Earl Wilson, appellant pro se.
Richard Norwood League, Office of the Attorney General, Raleigh, N.C., for appellees.
E.D.N.C.
AFFIRMED.
Before DONALD RUSSELL, SPROUSE and WILKINSON, Circuit Judges.
PER CURIAM:


1
David Earl Wilson appeals from the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal is without merit.  Accordingly, we deny Wilson's motion for appointment of counsel and affirm on the reasoning of the district court.  Wilson v. Griffin, C/A No. 87-492-HC (E.D.N.C. Jan. 3, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.